UNCLASSIFIED//FOR PUBLIC RELEASE

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

 

 

Filed with the Classified
ASADULLAH HAROON GUL,
Petitioner,
v. Case No. 16-cv-01462 (APM)

JOSEPH R. BIDEN, JR. et al.,
Respondents.

)

FINAL ORDER

For the reasons stated in the two Memorandum Opinions filed herewith, Petitioner
Asadullah Haroon Gul’s Petition for Writ of Habeas Corpus, ECF No. 1, is granted, and his Motion
for an Order Requiring Immediate Release, ECF No. 117, is denied.

This is a final, appealable order.

Date: October 18, 2021 \
“Amit ?~ Mehta
United States District Court Judge

UNCLASSIFIED//FOR PUBLIC RELEASE